Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3, lines 2-3 recites “in particular with a light intensity of at least 500 cd”. It is unclear as to the metes and bounds of the claim. For examination purposes, claim 3 will be interpreted as “…to operate the momentary forward light emission units with a light intensity of at least 300 cd…”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoen et al. (EP3072819A1); hereinafter referred to as “Schoen”.
Regarding Claim 1, Schoen teaches, in Figures 1-4b, a navigation light system for a multicopter ([0007]) type unmanned aerial vehicle ([0027]), comprising: a plurality of light emission units (21-24, 31-34, 41-44, 51-54), wherein each of the plurality of light emission units has a unit-specific light emission direction and is configured to provide a light output around the unit-specific light emission direction (Figure 4b) and wherein each of the plurality of light emission units comprises a multi-color light source capable of emitting red light, green light, and white light ([0020]); wherein the plurality of light emission units are arranged to jointly provide a navigation light pattern around the unmanned aerial vehicle and wherein the light outputs of adjacent light emission units have an overlap ([0023]); and wherein the navigation light system is configured to operate each of the plurality of light emission units depending on a relation between a momentary flight direction (108) of the unmanned aerial vehicle and the respective unit-specific light emission direction, with the navigation light pattern around the unmanned aerial vehicle providing a red sector (102), a green sector (106), and a white sector (104) in accordance with the momentary flight direction of the unmanned aerial vehicle and with the overlap of the light outputs of adjacent light emission units at a border between the red sector and the green sector providing a white flight direction indicator light output (see Figure 1, [0032, 0055]).
Regarding Claim 7, Schoen teaches, in Figures 1-4b, 1he navigation light system according to claim 1, wherein the plurality of light emission units comprise between 15 and 50 light emission units (see Figures 3a-3b, (21-24, 31-34, 41-44, 51-54)).
Regarding Claim 8, Schoen teaches, in Figures 2a-3b, the navigation light system according to claim 1, wherein the unit-specific light emission directions of the plurality of light emission units have a regular angular spacing (α) around the unmanned aerial vehicle (spacing between each light-emission unit in each Figure).
Regarding Claim 9, Schoen teaches, in Figures 2a-4b, the navigation light system according to claim 8, wherein the regular angular spacing (α) is about 10 o ([0055]) and wherein the light outputs of the plurality of light emission units have an opening angle (β) of about 20o ([0045]).
Regarding Claim 10, Schoen teaches the navigation light system according to claim 1, wherein each of the plurality of light emission units comprises at least one optical element, in particular a refractive optical element and/or at least one shutter element ([0022]).
Regarding Claim 11, Schoen teaches, in Figures 3a-3b, the navigation light system according to claim 1, wherein the plurality of light emission units are arranged in a single navigation light device; or wherein the plurality of light emission units are arranged in a plurality of navigation light devices, in particular in three or four navigation light devices, with each of the plurality of navigation light devices comprising a respective subset of the plurality of light emission units (each quadrant in Figures 3a-3b).
Regarding Claim 12, Schoen teaches an unmanned aerial vehicle comprising a navigation light system in accordance with claim 1 ([0027]).
Regarding Claim 13, Schoen teaches (see Figures 1-4b) a method of operating a navigation light system of an unmanned aerial vehicle ([0027]), the navigation light system comprising a plurality of light emission units (21-24, 31-34, 41-44, 51-54), wherein each of the plurality of light emission units has a unit-specific light emission direction and is configured to provide a light output around the unit-specific light emission direction (see Figure 4b)and wherein the light outputs of adjacent light emission units have an overlap ([0055]), the method comprising: operating each of the plurality of light emission units depending on a relation between a momentary flight direction (108) of the unmanned aerial vehicle and the respective unit-specific light emission direction; operating each of the plurality of light emission units to provide one of a red light output, a green light output, and a white light output ([0020])for generating a navigation light pattern around the unmanned aerial vehicle providing a red sector (102), a green sector (106), and a white sector (104) in accordance with the momentary flight direction of the unmanned aerial vehicle; and providing a white flight direction indicator light output with the overlap of the light outputs of adjacent light emission units at a border between the red sector and the green sector (see Figure 1, [0032, 0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (EP3072819A1); hereinafter referred to as “Schoen”.
Regarding Claim 2, Schoen teaches the navigation light system according to claim 1, configured to operate selected ones of the plurality of light emission units as momentary forward light emission units, for which an angle between the momentary flight direction of the unmanned aerial vehicle and the respective unit-specific light emission direction is determined by the control unit ([0016]). Schoen does not explicitly teach an angle between the momentary flight direction of the unmanned aerial vehicle and the respective unit-specific light emission direction is below a threshold angle. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the navigation light system taught by Schoen to have the angle between the momentary flight direction of the unmanned aerial vehicle and the respective unit-specific light emission direction be below a threshold angle, since it is a mere matter of design choice to select a threshold angle to emit the red, green and white lights in accordance with the Federal Aviation Regulations (FAR)([0016]).
Regarding Claim 3, Schoen teaches the navigation light system according to claim 2, configured to operate the momentary forward light emission units with a light intensity greater than 20cd ([0023]). Schoen does not teach the momentary forward light emission units with a light intensity of at least 300cd. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the navigation light system taught by Schoen to have the light intensity of at least 300cd, to increase the light output of the light emission units and visibility around the UAV. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 6, Schoen teaches a small overlap between the light outputs of adjacent light emission units ([0055]). Schoen does not explicitly teach the overlap is at most 10o. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the navigation light system taught by Schoen to keep the overlap between the light outputs of adjacent light emission units is at most 10o, to ensure that the integrity of the intended color output ([0055]). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 14, Schoen teaches the navigation light system according to claim 2, configured to operate the momentary forward light emission units with a light intensity greater than 20cd ([0023]). Schoen does not teach the momentary forward light emission units with a light intensity of at least 600cd. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the navigation light system taught by Schoen to have the light intensity of at least 300cd, to increase the light output of the light emission units and visibility around the UAV. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen et al. (EP3072819A1); hereinafter referred to as “Schoen”, in view of Calvin et al. (Patent No.: US 8,662,721); hereinafter referred to as “Calvin”.
Regarding Claim 4, Schoen teaches the navigation light system according to claim 2, configured to operate the momentary forward light emission units ([0028]). Schoen does not teach operating the momentary forward light emission units in a flashing manner. Calvin, in the same field of endeavor, teaches an aircraft lighting system (col 1, lines 24-26) wherein the light emission units are operated in a flashing manner (col 1, lines 53-54). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the navigation light system taught by Schoen by operating the light emission units in a flashing manner as taught by Calvin, to use as warning lights to make others aware of the UAV’s presence (col 1, lines 30-46).
Regarding Claim 15, Schoen teaches the navigation light system according to claim 13, configured to operate the momentary forward light emission units ([0028]). Schoen does not teach operating the momentary forward light emission units in a flashing manner. Calvin, in the same field of endeavor, teaches an aircraft lighting system (col 1, lines 24-26) wherein the light emission units are operated in a flashing manner (col 1, lines 53-54). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the navigation light system taught by Schoen by operating the light emission units in a flashing manner as taught by Calvin, to use as warning lights to make others aware of the UAV’s presence (col 1, lines 30-46).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the cited prior art of record does not teach or fairly suggest a navigating light system wherein, along with the other claimed features, the threshold angle is set as a function of an angular spacing (u) of the unit-specific light emission directions of the plurality of light emission units, wherein the threshold angle is in particular between 95% and 105% of the angular spacing (u) of the unit-specific light emission directions of the plurality of light emission units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844